Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigorian (US 2010/0117032) in view of Glatkowski (US 2003/0122111).
Grigorian teaches placing CNTs in a solution comprising bromine to form a suspension of CNTs (See [0137-0138]). 
The mixture may be heated to 200, 300, or higher than 500 degrees C [0151].
The mixture is vacuum filtered and then treated with hydrogen gas at 3% and 5% in exemplary embodiments in a chamber (see Examples and [0176, 0197]). 
Regarding at least claim 1, Bromine can have the claimed density (3.11 g/ml).
Regarding at least independent claim 37, Bromine has an electron affinity of 324.6 KJ/mol within the claimed range.  
Bromine has a boiling point of 127.8F (58.8 degrees C) which is less than the claimed 244 C meeting the limitations of at least claims 41, 53.  

The CNT film is considered a membrane as claimed. The CNTs are considered to self-assemble as claimed. No process difference is seen.  
Regarding claims to evaporation not taught above; 
Glatkowski teaches forming a CNT film by applying a solution of CNTs and drying and evaporating the dispersion liquid to form a film (See [0040-0055]). 
It would have bene obvious to one of ordinary skill in the art at the time of the invention to provide known methods of forming films of CNTs form solution as in Glatkowski in order to remove the solvent. 
Glatkowski teaches the support substrate may be transparent or opaque including a conductive surface including materials such as platinum, silver, copper or gold (See [0052, 0061]). Therefore, it would have been obvious to provide the claimed substrate such as the above metals in order to provide a conductive surface that is opaque containing conductive material taught to be used in the invention. 
Regarding claim 6, the art teaches heating to the claimed temperature and evaporating the liquid therefor either claimed property would necessarily be present or obvious to provide.  
Regarding claim 7, the support substrate can be considered a vessel. No structural distinction is seen (See Glatkowski teaching of a substrate).
Grigorian teaches metal substrates [0115] may comprise metals including platinum [0116] and the CNTs can be coated with copper (see [0080]), and put into matrix material, rendering obvious the claimed metal substrate. 
Additionally, Glatkowski teaches conductive additives such as copper, gold, platinum or silver [0061], and that the substrate may be an electrical enclosure (See [0052] (vessel), rendering obvious the claimed surfaces or substrates.    
Regarding claims 13, 61 and others the art teaches removing the liquid and drying (heating) encompassing and therefore rendering obvious less than 1000 ppm concentration of the liquid solvent or carrier in the film.   


Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
After reconsideration of the art of record and a new search the rejection above has been re-asserted with new rational. 
Grigorian teaches a bromine solvent with nanostructures. 
Regarding at least claim 1, Bromine can have the claimed density (3.11 g/ml).
Regarding at least independent claim 37, Bromine has an electron affinity of 324.6 KJ/mol within the claimed range.  
Bromine has a boiling point of 127.8F (58.8 degrees C) which is less than the claimed 244 C meeting the limitations of at least claims 41, 53.  
Given the same materials and desire to form a suspension the art would be expected to have the same properties or it would have been obvious to provide. 
It is noted that the specification specifically recites organic solvents including those comprising Bromine as being within the scope of the invention [0075 of applicant’s US pg pub].  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL H MILLER/Primary Examiner, Art Unit 1783